UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-2097



RAJAEE A. POOLER,

                                              Plaintiff - Appellant,

          versus


SUPERVALU HOLDINGS, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-03-275-3)


Submitted:   January 28, 2005           Decided:     February 17, 2005


Before WIDENER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rajaee A. Pooler, Appellant Pro Se. Charles Garrison Meyer, III,
Vijay Kumar Mago, LECLAIR RYAN, P.C., Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rajaee A. Pooler appeals the district court’s order

adopting the reasoning set forth in the magistrate judge’s report

and recommendation, and granting summary judgment in favor of

Supervalu Holdings, Inc.   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Pooler v. Supervalu Holdings, Inc., No. CA-03-

275-3 (E.D. Va. July 23, 2004).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 2 -